internal_revenue_service department of the treasury washington d c index number person to contact telephone number number release date refer reply to cc dom it a date date re letter_ruling request regarding the exclusion_of_gain from the sale of a residence by a grantor_trust legend taxpayer residence trust spouse date date date dear this responds to a letter dated date requesting rulings on whether taxpayer will be treated as the owner of the residence for federal_income_tax purposes under sec_676 and sec_671 of the internal_revenue_code the code and whether taxpayer will be considered the owner of the residence for purposes of excluding from gross_income gain from the sale of a principal_residence under sec_121 of the code facts on date taxpayer as settlor created the trust the trust instrument contains the following relevant provisions article i paragraph provides that the trust may be amended altered revoked or terminated by the settlor article ii paragraph provides that the trust is created subject_to the express condition and reservation by the settlor that the trust_indenture or any provision or provisions thereof may be amended altered revoked or terminated by the settlor at any time or times in whole or in part the trust presently holds fee simple title to the residence taxpayer and spouse have lived in the residence since date taxpayer as trustee plans to sell the residence on or before date ownership of trust property for income_tax purposes sec_671 of the code provides the general_rule that when the grantor or another person is treated as the owner of any portion of a_trust there will then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances under which the grantor is treated as the owner of any portion of a_trust sec_1_671-3 of the income_tax regulations provides that when a grantor or another person is treated under subpart e sec_671 and following as the owner of any portion of a_trust there are included in computing the taxpayer’s income_tax_liability those items of income deduction and credit against tax attributable to or included in that portion for example if a grantor or another person is treated as the owner of an entire trust corpus as well as ordinary_income that taxpayer takes into account in computing the taxpayer’s income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which the taxpayer would have been entitled had the trust not been in existence during the period the taxpayer is treated as the owner sec_676 of the code provides that the grantor will be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under any other provision of subpart e where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both under the terms of the trust taxpayer has retained the power to revest in taxpayer title to the corpus of the trust accordingly taxpayer will be considered the owner of the entire trust including the residence under sec_676 and sec_671 of the code ownership requirement for sec_121 purposes sec_121 of the code provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more sec_121 of the code provides that the amount of gain excluded from gross_income under sec_121 with respect to any sale_or_exchange will not exceed dollar_figure sec_121 of the code provides that in the case of a husband and wife who make a joint_return for the taxable_year of the sale_or_exchange of property the exclusion amount in sec_121 is increased to dollar_figure if-- either spouse meets the ownership requirements of sec_121 with respect to such property both spouses meet the use requirements of sec_121 with respect to such property and neither spouse is ineligible for the benefits of sec_121 with respect to such property by reason of sec_121 sec_121 provides the general_rule that sec_121 will not apply to any sale_or_exchange by the taxpayer if during the 2-year period ending on the date of such sale_or_exchange there was any other sale_or_exchange by the taxpayer to which sub sec_121 applied revrul_66_159 1966_1_cb_162 considers whether the gain realized from the sale of trust property used by the grantor as the grantor’s principal_residence qualifies for the deferment and rollover of gain into a replacement residence under sec_1034 of the code the ruling holds that because the grantor is treated as the owner of the entire trust under sec_676 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the grantor revrul_85_45 1985_1_cb_183 considers whether gain realized from the sale of trust property used by a beneficiary of a_trust as the beneficiary’s residence qualifies for the one-time exclusion_of_gain from the sale of a residence under sec_121 of the code the ruling holds that because the beneficiary is treated as the owner of the entire trust under sec_678 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the beneficiary the reasoning of revrul_85_45 is still valid even though sec_121 has been substantially amended in the present case because taxpayer will be considered the owner of the entire trust including the residence under sec_676 and sec_671 taxpayer will be treated as the owner of the residence for purposes of satisfying the ownership requirements of sec_121 of the code based on the facts as represented and the relevant law and regulations as set forth above we conclude as follows taxpayer will be considered the owner of the entire trust under sec_676 and sec_671 of the code taxpayer will be treated as the owner of the residence for purposes of satisfying the ownership requirements of sec_121 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of the trust any transaction or any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayer and spouse have used the residence as their principal_residence this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office the original of this letter is being sent to your representative sincerely david b auclair assistant to the chief branch office of assistant chief_counsel income_tax accounting enclosures copy of this letter copy of sec_6110 purposes
